Citation Nr: 1024433	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  02-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a left knee disability.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to March 14, 2008, 
for the grant of service connection for PTSD.

4.  Entitlement to service connection for leukocytosis.

5.  Entitlement to service connection for a disability of the 
head/brain, secondary to trauma.

6.  Whether new and material evidence has been received to 
reopen a service connection claim for a low back disability.

7.  Whether new and material evidence has been received to 
reopen a service connection claim for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Detroit Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2004, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A transcript of that 
hearing is of record and associated with the claims file.

The Board remanded this claim in January 2005, for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA). 

In October 2005, the Board issued a decision, denying the 
claim to reopen the issue of service connection for a left 
knee disability.  In January 2006, the Veteran, through his 
representative, filed a motion to vacate the Board's October 
2005 decision.  The Board granted the motion in March 2006.  
In a separate decision, the Board issued the Vacatur of the 
October 2005 decision.

In April 2006, the Board determined that new and material 
evidence had not been received to reopen the service 
connection claim for a left knee disability.  The Veteran 
appealed such decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2008, the Court issued 
a Memorandum Decision that vacated the April 2006 Board 
decision.  

In the interim, by an April 2009 rating decision, the RO 
granted service connection for PTSD, assigning a 50 percent 
evaluation, effective March 14, 200; denied service 
connection for leukocytosis, and encephalomalacia, secondary 
to trauma; as well as determined that new and material 
evidence had not been received to reopen service connection 
claims for a low back disability, and a left shoulder 
disability.  The Veteran disagreed with the April 2009 rating 
decision, and after the RO issued two statements of the case 
(SOC) in November 2009, the Veteran's attorney  submitted in 
December 2009 two separate formal notices of substantive 
appeal (in lieu of VA Form-9's) addressing each SOC.  Thus, 
an appeal of the April 2009 rating decision was timely 
perfected.

The Board also notes that the Veteran initially filed a 
service connection claim for encephalomalacia, secondary to 
trauma, in March 2008, and at that time, he did not appoint a 
representative.  In April 2010 correspondence, the Veteran's 
current attorney argued that the Veteran's intent all along 
was to file a claim for a head/brain injury, secondary to 
trauma.  The attorney explained that the Veteran does not 
have the medical expertise to diagnose a head/brain injury, 
and therefore, should not be held to such a limited pleading 
standard.  Given such circumstances, the Board has 
recharacterized such claim, as reflected on the title page of 
this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding claimant seeking service connection for 
psychiatric disability who has no special medical expertise 
is not competent to provide diagnosis requiring application 
of medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should therefore 
construe claim for service connection for psychiatric 
disability based on reasonable expectations of non-expert 
claimant).

The issues of entitlement to an initial increased rating for 
PTSD, service connection claim for leukocytosis, service 
connection for a left knee disability, service connection 
claim for a brain disability, secondary to trauma, as well as 
new and material evidence claims for low back and left 
shoulder disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.

Finally, the Board notes that the evidence of record (see 
April 2010 written argument from the Veteran's 
representative) reasonably raises a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  That matter is 
therefore referred to the RO for the appropriate development.


FINDINGS OF FACT

1.  By a rating decision of July 1986, service connection for 
a left knee disability was denied, in pertinent part, and the 
Veteran was notified of the denial by letter dated in August 
1986; the Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  The Veteran petitioned to reopen his service connection 
claim for a left knee disability prior to August 29, 2001.

3.  Evidence received since the July 1986 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the service connection claim for a left 
knee disability.  

4.  There is nothing in the record received prior to March 
14, 2008, that could be construed as an informal service 
connection claim for PTSD.

CONCLUSIONS OF LAW

1.  The RO's July 1986 rating decision, denying service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  Evidence received subsequent to the July 1986 denial of 
service connection for a left knee disability is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001).

3.  The criteria for an effective date prior to March 14, 
2008, for the grant of service connection for PTSD, are not 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claim for a Left Knee 
Disability

The Veteran is seeking to reopen a service connection claim 
for a left knee disability.   Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with respect to the Veteran's new and material 
evidence claim, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claim for a left knee disability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

In this case, the RO denied service connection for a left 
knee disability in July 1986, on the basis that the Veteran's 
separation examination was negative for the claimed 
disability and the VA examination performed in connection 
with the claim showed a left knee disability described by 
history only with x-rays suggestive of only effusion of the 
left knee.  The Veteran was notified of the denial in a 
letter of August 1986.  The letter provided the Veteran with 
his procedural and appellate rights.  He did not appeal the 
decision within one year of notice of the denial and it 
therefore became final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In July 2001, the Veteran sought to reopen his service 
connection claim for a left knee disability.  The Board notes 
that the regulation regarding new and material evidence was 
amended.  See 38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Since the Veteran 
sought to reopen his previously denied service connection 
claim for a left knee disability prior to August 29, 2001, 
the amended regulation does not apply.

Here, new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has reviewed the evidence received since the July 
1986 denial which includes VA medical evidence and the 
Veteran's testimony presented at an August 2004 Travel Board 
hearing before the undersigned.  Significantly, a magnetic 
resonance imaging (MRI) scan report dated in December 2005 
shows evidence of a contour deformity involving the lateral 
femoral condyle with adjacent bone marrow edema suggestive of 
remote impaction injury.  Review of the record reflects that 
the Veteran suffered a contusion on the left knee during 
service.  Therefore, the newly- received MRI report, 
suggestive of a remote injury to the left knee, is material 
to the claim in that it suggests a possible link between a 
current left knee disability and a prior left knee injury, 
such as the one that occurred in service.  Moreover, the 
Board notes that the record contains opinions with regard to 
the etiology of the Veteran's left knee disability.  

Thus, the newly-proffered evidence, by itself or in 
connection with all the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, the Veteran's service connection claim for a 
left knee disability is reopened.


II.  Earlier Effective Date

In an April 2009 rating decision, the RO granted service 
connection for PTSD, assigning a 50 percent evaluation, 
effective March 14, 2008, the date of receipt of the claim.  
The Veteran is seeking an earlier effective for the grant of 
service connection for PTSD.  

Initially, the Board notes that the earlier effective date 
issue arises from the Veteran's disagreement with the 
effective date assigned following the grant of service 
connection for PTSD.  Courts have held that, once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA.  
However, the Board notes that the November 24, 2009 statement 
of the case provided the Veteran with the substance of 38 
C.F.R. § 3.400, which explains how effective dates are 
assigned.  With respect to the duty to assist, the Board 
observes that Social Security Administration records have not 
been associated with the claims file to date.  The Board 
finds, however, that these records would not be relevant 
pertaining to obtaining an earlier effective date for the 
grant of service connection.  In this regard, these records 
cannot be used to determine when a claim of service 
connection for PTSD was received by VA. 

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2009).

If a Veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2009).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2009).  Specifically, the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2009).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2009).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

In determining whether the Veteran is entitled to an earlier 
effective date, the Board must consider whether the Veteran 
filed an informal claim for service connection for PTSD prior 
to the assigned effective date.  In this case, review of the 
claims folder fails to reveal any prior communication from 
the Veteran that may be construed as indicating intent to 
seek or apply for entitlement to service connection for PTSD.  
In June 2001, the Veteran stated that he wished to file an 
informal claim for VA compensation and pension benefits; 
however, the specific benefit for which he was claiming was 
not identified.  Also, in June 2001, the Veteran filed a 
claim for a left knee disability, there was no mention 
concerning a claim of service connection for PTSD.

Moreover, an informal claim was not submitted under § 3.155 
because no communication was ever filed prior to March 14, 
2008, indicating the Veteran's intent to apply for service 
connection for PTSD.  As indicated, an informal claim must 
identify the benefit sought.  See Brannon, supra.   

Lastly, since the Veteran had not been granted service 
connection for PTSD prior to March 2008, "the mere receipt of 
medical records [prior to that date] cannot be construed as 
an informal claim [under § 3.157]."  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  In other words, had this been a 
claim for an increased rating for an already service-
connected condition, the Board could have found that earlier 
dated medical evidence constituted an informal claim for an 
increased rating.

In light of the foregoing, an effective date earlier than 
March 14, 2008, for the grant of service connection for PTSD 
is not warranted in this case.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2009).  


ORDER

New and material evidence has been received to reopen the 
service connection claim for a left knee disability; to that 
extent only, the claim is allowed.

Entitlement to an effective date earlier than March 14, 2008, 
for the grant of service connection for PTSD is denied.


REMAND

During a March 2009 VA examination for PTSD, the Veteran 
indicated that he is receiving benefits from the Social 
Security Administration (SSA) on account of his physical and 
emotional disabilities.  The possibility that SSA records 
could contain evidence relevant to the claims cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  Consequently, 
initial increased rating for PTSD, service connection claim 
for leukocytosis, service connection claim for brain 
disability, secondary to trauma, as well as the new and 
material evidence claims for low back and left shoulder 
disabilities, must be remanded to obtain these records.  38 
C.F.R. § 3.159(c)(2) (2009).

The Veteran seeks service connection for a head/brain 
disability, claimed as secondary to trauma.  He asserts that 
he lost consciousness after being struck by a firefighting 
tractor on the flight deck of the USS Ranger CV in January 
1981.  

As indicated, the service treatment records verify that the 
Veteran was struck by a truck on the flight deck of the USS 
Ranger CV in January 1981, sustaining a contusion to his left 
knee.  However, the service treatment records do not reflect 
that the Veteran was struck in the head and/or lost 
consciousness at that time.  

Nonetheless, a service treatment record dated in July 1981 
reflects that the Veteran was treated after he reported 
"passing out" on the flight deck.  He also reported that he 
had had an altercation two nights prior and received a blow 
to the temporal area of his head.  The treating examiner 
assessed the Veteran with a loss of consciousness, secondary 
to dehydration.  

In March 2009, the Veteran underwent a VA "Traumatic Brain 
Injury" examination and the examiner diagnosed the Veteran 
with traumatic brain injury with concussion and brief loss of 
consciousness for a few minutes when he was struck by a 
firefighting tractor on the flight deck of the USS Ranger.  
The Board notes that the Veteran's service treatment records 
do not show that he sustained a concussion during the January 
1981 flight deck incident, and although the Veteran reported 
a blow to the temporal area of his head during an altercation 
in July 1981, a concussion was not noted.  Rather, the record 
reflects that his loss of consciousness in July 1981 was a 
separate incident two days later, due to dehydration while on 
the flight deck.  Given these circumstances, the Board finds 
that clarification is necessary as to whether the Veteran 
currently has a head/brain disability as a result of service, 
to include the reported concussion in January 1981, the July 
1981 report of a blow to the temporal area of the head during 
an altercation, or the July 1981 loss of consciousness on the 
flight deck, secondary to dehydration.  

With respect to the March 2009 VA examination reports, the 
Board notes that part of the report is cut off pertaining to 
the right side of the page, attempts should be made to get 
the full and complete copies of these examination reports.

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal 
documents (i.e. legal decision(s)) 
pertaining to any of the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

2.  Associate with the claims file non-
cut-off copies of all March 2009 VA 
examination reports.  If this cannot be 
accomplished this should be so stated and 
the actions taken to accomplish such 
should also be reported and associated 
with the claims file.

3.  Thereafter, the claims folder should 
be transferred to the examiner who 
conducted the "TBI" VA examination in 
March 2009 to provide an addendum in 
which he clarifies the etiology of any 
current head/brain disability.  The 
examiner should address the following:

a.	Does the Veteran have residuals of a 
head/brain injury?  If so, please 
identify each residuals.  

b.	For each residual found, state 
whether there is a 50 percent 
probability or greater that such 
residual is related to service, 
including the Veteran's reports of a 
head injury in January 1981, the 
report of a July 1981 blow to 
temporal area of the head during an 
altercation, and the July 1981 loss 
of consciousness on the flight deck 
due to dehydration.  


If the March 2009 "TBI" examiner is no 
longer available, or if this examiner 
determines that another examination would 
be helpful, the Veteran should be 
scheduled for a new C&P examination and 
such questions noted above should be 
addressed.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues on appeal, 
including the claim for a higher rating 
for PTSD, the claim for a TDIU rating, 
service connection for leukocytosis, 
service connection for a left knee 
disability, service connection for 
head/brain injury, secondary to trauma 
(previously claimed as encephalomalacia), 
and the claims as to whether new and 
material evidence has been received to 
reopen claims of service connection for a 
low back disability, and a left shoulder 
disability.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is 
notified by the RO; however, the Veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


